Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 1 of 15




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLORADO

 Civil Action No.: 1:20-cv-2253-NRN

 Deborah Laufer, an individual,
       Plaintiff,
 v.
 Rabbit Ears Motel, Inc.,
       Defendant(s).


                              AMENDED COMPLAINT
                            (Injunctive Relief Requested)



     Plaintiff, Deborah Laufer, individually (“Plaintiff”) on her own behalf and on

 behalf of all other individuals similarly situated, hereby sues the Defendant,

 Rabbit Ears Motel, Inc. (“Defendant”), for Injunctive Relief, attorney’s fees,

 litigation expenses, and costs pursuant to the Americans with Disabilities Act,

 42 U.S.C. § 12181 et seq. (“ADA”) and damages and attorney fees and costs

 pursuant to the Colorado Anti-Discrimination Act ("CADA").

     1. Plaintiff is a resident of Pasco County, Florida, is sui juris, and qualifies

 as an individual with disabilities as defined by the ADA. Plaintiff is unable to

 engage in the major life activity of walking more than a few steps without

 assistive devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with

 a cane or other support and has limited use of her hands. She is unable to

 tightly grasp, pinch and twist of the wrist to operate. When ambulating beyond


                                          1
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 2 of 15




 the comfort of her own home, Plaintiff must primarily rely on a wheelchair.

 Plaintiff requires accessible handicap parking spaces located closest to the

 entrances of a facility. The handicap and access aisles must be of sufficient

 width so that she can embark and disembark from a ramp into her vehicle.

 Routes connecting the handicap spaces and all features, goods and services of

 a facility must be level, properly sloped, sufficiently wide and without cracks,

 holes or other hazards that can pose a danger of tipping, catching wheels or

 falling. These areas must be free of obstructions or unsecured carpeting that

 make passage either more difficult or impossible. Amenities must be sufficiently

 lowered so that Plaintiff can reach them. She has difficulty operating door

 knobs, sink faucets, or other operating mechanisms that tight grasping, twisting

 of the wrist or pinching. She is hesitant to use sinks that have unwrapped

 pipes, as such pose a danger of scraping or burning her legs. Sinks must be at

 the proper height so that she can put her legs underneath to wash her hands.

 She requires grab bars both behind and beside a commode so that she can

 safely transfer and she has difficulty reaching the flush control if it is on the

 wrong side. She has difficulty getting through doorways if they lack the proper

 clearance.

    2. Plaintiff is an advocate of the rights of similarly situated disabled

 persons and is a "tester" for the purpose of asserting her civil rights and


                                         2
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 3 of 15




 monitoring, ensuring, and determining whether places of public accommodation

 and their websites are in compliance with the ADA.

     3. According to the county property records, Defendant owns a place of

 public accommodation as defined by the ADA and the regulations implementing

 the ADA, 28 CFR 36.201(a) and 36.104. The place of public accommodation

 that the Defendant owns is a place of lodging known as Rabbit Ears Motel and

 is located at 201 Lincoln Ave, Steamboat Springs, CO 80477 in the County of

 Steamboat Springs (hereinafter “Hotel” or "Property").

     4. Venue is properly located in the DISTRICT OF COLORADO because

 the Hotel is located in this judicial district.

     5. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has

 been given original jurisdiction over actions which arise from the Defendant’s

 violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

 seq. See also 28 U.S.C. § 2201 and § 2202.

                             Count I - Violation Of The ADA

     6. Plaintiff realleges paragraphs 1-5 as if set forth fully hereunder.

     7. As the owner of the subject place of lodging, Defendant is required to

 comply with the ADA. As such, Defendant is required to ensure that it's place

 of lodging is in compliance with the standards applicable to places of public

 accommodation, as set forth in the regulations promulgated by the Department



                                              3
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 4 of 15




 of Justice. Said regulations are set forth in the Code of Federal Regulations,

 the Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and

 the 2010 ADA Standards, incorporated by reference into the ADA.                These

 regulations impose requirements pertaining to places of public accommodation,

 including places of lodging, to ensure that they are accessible to disabled

 individuals.

     8. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

 requirements:

                Reservations made by places of lodging. A public
                accommodation that owns, leases (or leases to), or operates a
                place of lodging shall, with respect to reservations made by any
                means, including by telephone, in-person, or through a third party
                -
                      (i) Modify its policies, practices, or procedures to ensure
                      that individuals with disabilities can make reservations for
                      accessible guest rooms during the same hours and in the
                      same manner as individuals who do not need accessible
                      rooms;
                      (ii) Identify and describe accessible features in the hotels
                      and guest rooms offered through its reservations service in
                      enough detail to reasonably permit individuals with
                      disabilities to assess independently whether a given hotel or
                      guest room meets his or her accessibility needs;
                      (iii) Ensure that accessible guest rooms are held for use by
                      individuals with disabilities until all other guest rooms of that
                      type have been rented and the accessible room requested
                      is the only remaining room of that type;
                      (iv) Reserve, upon request, accessible guest rooms or
                      specific types of guest rooms and ensure that the guest
                      rooms requested are blocked and removed from all
                      reservations systems; and


                                            4
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 5 of 15




                      (v) Guarantee that the specific accessible guest room
                      reserved through its reservations service is held for the
                      reserving customer, regardless of whether a specific room
                      is held in response to reservations made by others.

     9. These regulations became effective March 15, 2012.

     10. Defendant, either itself or by and through a third party, implemented, operates,

 controls and or maintains an online reservations system (hereinafter "ORS") for the

 Property. The purpose of this ORS is so that members of the public may reserve

 guest accommodations and review information pertaining to the goods, services,

 features, facilities, benefits, advantages, and accommodations of the Property. As

 such, the ORS is subject to the requirements of 28 C.F.R. Section 36.302(e).

     11. Prior to the commencement of this lawsuit, Plaintiff visited the ORS for

 the purpose of reviewing and assessing the accessible features at the Property

 and ascertain whether it meets the requirements of 28 C.F.R. Section

 36.302(e) and her accessibility needs. However, Plaintiff was unable to do so

 because Defendant failed to comply with the requirements set forth in 28

 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods,

 services, features, facilities, benefits, advantages, and accommodations of the

 Property available to the general public. Specifically, with respect to the website

 located at: www.expedia.com, I found that it did not comply with the Regulation

 because it did not identify accessible rooms, did not allow for booking of

 accessible rooms and provided insufficient information as to whether the rooms


                                            5
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 6 of 15




 or features at the hotel are accessible. Hotel amenities, room types and

 amenities are all listed in detail. No information was given about accessibility in

 the hotel other than the statements “Accessible bathroom”, “Roll-in shower” and

 “In-room accessibility”. With respect to the website located at: www.hotels.com,

 I found that it did not comply with the Regulation because it did not identify

 accessible rooms, did not allow for booking of accessible rooms and provided

 insufficient information as to whether the rooms or features at the hotel are

 accessible. Hotel amenities, room types and amenities are all listed in detail.

 No information was given about accessibility in the hotel other than the

 statements “Accessible bathroom”, “Roll-in shower” and “In-room accessibility”.

 With respect to the website located at: www.orbitz.com, I found that it did not

 comply with the Regulation because it did not identify accessible rooms, did not

 allow for booking of accessible rooms and provided insufficient information as

 to whether the rooms or features at the hotel are accessible. Hotel amenities,

 room types and amenities are all listed in detail. No information was given

 about accessibility in the hotel other than the statements “Accessible

 bathroom”, “Roll-in shower” and “In-room accessibility”. With respect to the

 website located at: www.agoda.com, I found that it did not comply with the

 Regulation because it did not identify accessible rooms, did not allow for

 booking of accessible rooms and provided insufficient information as to whether


                                          6
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 7 of 15




 the rooms or features at the hotel are accessible. Hotel amenities, room types

 and amenities are all listed in detail. No information was given about

 accessibility in the hotel other than the statement “Facilities for disabled

 guests”. With respect to the website located at: www.trip.com, I found that it did

 not comply with the Regulation because it did not identify accessible rooms, did

 not allow for booking of accessible rooms and provided insufficient information

 as to whether the rooms or features at the hotel are accessible. Hotel

 amenities, room types and amenities are all listed in detail. No information was

 given about accessibility in the hotel other than the statement “Accessible

 rooms”.

     11. Prior to the commencement of this lawsuit, Plaintiff visited the ORS for the

     purpose of reviewing and assessing the accessible features at the Property and

     ascertain whether it meets the requirements of 28 C.F.R. Section 36.302(e) and

     her accessibility needs. However, Plaintiff was unable to do so because

     Defendant failed to comply with the requirements set forth in 28 C.F.R. Section

     36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

     facilities, benefits, advantages, and accommodations of the Property available to

     the general public. Specifically, With respect to the websites located at:

     https://www.nordiclodgeofsteamboat.com/,                                     and

     https://app.thebookingbutton.com/ neither website complied with the




                                           7
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 8 of 15




     Regulation because they did not identify accessible rooms, did not allow for

     booking of accessible rooms and provided insufficient information as to

     whether the rooms or features at the hotel are accessible. Hotel amenities,

     room types and amenities are all listed in detail. No information was given

     about accessibility in the hotel.

     12. With respect to the website located at: www.expedia.com, it did not

 comply with the Regulation because it did not identify accessible rooms, did not

 allow for booking of accessible rooms and provided insufficient information as

 to whether the rooms or features at the hotel are accessible. Hotel amenities,

 room types and amenities are all listed in detail. No information was given

 about accessibility in the hotel other than the statements “Wheelchair-

 accessible parking” and “In-room accessibility”.

     13. With respect to the website located at: www.booking.com, it did not

 comply with the Regulation because it did not identify accessible rooms, did not

 allow for booking of accessible rooms and provided insufficient information as

 to whether the rooms or features at the hotel are accessible. Hotel amenities,

 room types and amenities are all listed in detail. No information was given

 about accessibility in the hotel other than the statements “Facilities for disabled

 guests”, “Wheelchair accessible”, “Lowered bathroom sink”, “Toilet with grab

 rails” and “Accessible parking”.


                                          8
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 9 of 15




     14. With respect to the website located at: www.orbitz.com, it did not comply

 with the Regulation because it did not identify accessible rooms, did not allow

 for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities,

 room types and amenities are all listed in detail. No information was given

 about accessibility in the hotel other than the statements “Wheelchair-

 accessible parking” and “In-room accessibility”.

     15. With respect to the website located at: www.priceline.com, it did not

 comply with the Regulation because it did not identify accessible rooms, did not

 allow for booking of accessible rooms and provided insufficient information as

 to whether the rooms or features at the hotel are accessible. Hotel amenities,

 room types and amenities are all listed in detail. No information was given

 about accessibility in the hotel other than the statements “Accessible

 rooms/facilities” and “Handicapped rooms/facilities”.

     16. With respect to the website located at: www.agoda.com, it did not

 comply with the Regulation because it did not identify accessible rooms, did not

 allow for booking of accessible rooms and provided insufficient information as

 to whether the rooms or features at the hotel are accessible. Hotel amenities,

 room types and amenities are all listed in detail. No information was given




                                         9
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 10 of 15




 about accessibility in the hotel other than the statements “Wheelchair

 accessible” and “Facilities for disabled guests”.

     17. With respect to the website located at: www.trip.com, it did not comply

 with the Regulation because it did not identify accessible rooms, did not allow

 for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities,

 room types and amenities are all listed in detail. No information was given

 about accessibility in the hotel other than the statement “Accessible rooms”.FF

     12. In the near future, Plaintiff intends to revisit Defendant's ORS in order to test it

 for compliance with 28 C.F.R. Section 36.302(e) and/or to utilize the system to

 reserve a guest room and otherwise avail herself of the goods, services, features,

 facilities, benefits, advantages, and accommodations of the Property.

     13. Plaintiff is continuously aware that the subject ORS remains non-compliant

 and that it would be a futile gesture to revisit it as long as those violations exist unless

 she is willing to suffer additional discrimination.

     14. The violations present at Defendant's ORS infringe Plaintiff's right to travel free

 of discrimination and deprive her of the information required to make meaningful

 choices for travel.    Plaintiff has suffered, and continues to suffer, frustration and

 humiliation as the result of the discriminatory conditions present at Defendant's ORS.

 By continuing to operate the ORS with discriminatory conditions, Defendant

 contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff the



                                               10
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 11 of 15




 full and equal enjoyment of the goods, services, facilities, privileges and/or

 accommodations available to the general public. By encountering the discriminatory

 conditions at Defendant's ORS, and knowing that it would be a futile gesture to return

 to the ORS unless she is willing to endure additional discrimination, Plaintiff is

 deprived of the same advantages, privileges, goods, services and benefits readily

 available to the general public. By maintaining a ORS with violations, Defendant

 deprives Plaintiff the equality of opportunity offered to the general public. Defendant's

 online reservations system serves as a gateway to its hotel. Because this online

 reservations system discriminates against Plaintiff, it is thereby more difficult to book a

 room at the hotel or make an informed decision as to whether the facilities at the hotel

 are accessible.

     15. Plaintiff has suffered and will continue to suffer direct and indirect injury as a

 result of the Defendant’s discrimination until the Defendant is compelled to modify its

 ORS to comply with the requirements of the ADA and to continually monitor and

 ensure that the subject ORS remains in compliance.

     16. Plaintiff has a realistic, credible, existing and continuing threat of discrimination

 from the Defendant’s non-compliance with the ADA             with respect to these ORS.

 Plaintiff has reasonable grounds to believe that she will continue to be subjected to

 discrimination in violation of the ADA by the Defendant.

     17. The Defendant has discriminated against the Plaintiff by denying her access

 to, and full and equal enjoyment of, the goods, services, facilities, privileges,

 advantages and/or accommodations of the subject website.


                                              11
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 12 of 15




     18. The Plaintiff and all others similarly situated will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the ADA

 as requested herein.

     19. Defendant has discriminated against the Plaintiff by denying her access to full

 and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility in

 violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

 Defendant continues to discriminate against the Plaintiff, and all those similarly

 situated by failing to make reasonable modifications in policies, practices or

 procedures, when such modifications are necessary to afford all offered goods,

 services, facilities, privileges, advantages or accommodations to individuals with

 disabilities; and by failing to take such efforts that may be necessary to ensure that no

 individual with a disability is excluded, denied services, segregated or otherwise

 treated differently than other individuals because of the absence of auxiliary aids and

 services.

     20. Plaintiff is without adequate remedy at law and is suffering irreparable harm.

 Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

 fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

 and 28 CFR 36.505.

     21. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

 Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

 subject ORS to make them readily accessible and useable to the Plaintiff and all other


                                            12
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 13 of 15




 persons with disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or

 by closing the ORS until such time as the Defendant cures its violations of the ADA.

         Count II - Damages, Attorneys Fees And Costs Pursuant to CADA

     22. Plaintiff realleges paragraphs 1-11 as if set forth fully hereunder.

     23. The Defendant’s hotel is a place of public accommodation within the meaning

 of the CADA, Section 24-34-601.

     24. Plaintiff has a "disability" within the meaning of CADA Section 24-34-301.

     25. The CADA, at Section 24-34-601(2)(a)          provides: “ It is a discriminatory

 practice and unlawful for a person, directly or indirectly, to refuse, withhold from, or

 deny to an individual... because of disability ... the full and equal enjoyment of the

 goods, services, facilities, privileges, advantages, or accommodations of a place of

 public accommodation."

     26. Defendant has violated the CADA. As a result thereof, Plaintiff has suffered

 humiliation, embarrassment, frustration, segregation, exclusion, the loss of equality of

 opportunity and full and equal access to Defendant's services and has otherwise been

 damaged.

     27. Pursuant to CADA, Section 24-34-802, Plaintiff may bring a civil suit in a court

 of competent jurisdiction and is entitled to: (I) A court order requiring compliance with

 the provisions of the applicable section; (II) The recovery of actual monetary

 damages; or (III) A statutory fine not to exceed three thousand five hundred dollars

 and an award of attorneys fees and costs.

     WHEREFORE, Plaintiff respectfully requests:


                                             13
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 14 of 15




     a. The Court issue a Declaratory Judgment that determines that the Defendants

        at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and the CADA.

     b. The Court issue a Declaratory Judgment that determines that the Defendants

        at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R.

        Section 36.302(e).

     c. Injunctive relief against the Defendants including an order to revise its ORS to

        comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor

        and maintain the ORS to ensure that it remains in compliance with said

        requirement.

     d. An award of attorney’s fees, costs and litigation expenses pursuant to 42

        U.S.C. § 12205.

     e. An   award     of    damages    for    her   humiliation,   exclusion,   frustration,

        embarrassment segregation and denial of full and equal enjoyment.

     f. An award of attorneys fees and cots pursuant to the CADA.

     g. Statutory damages pursuant to the CADA.

     h. Such other relief as the Court deems just and proper, and/or is allowable

        under Title III of the Americans with Disabilities Act.

  Dated: September 17, 2020.
                                              Respectfully submitted,
                                              s/ Suzette M. Marteny Moore
                                              Suzette M. Marteny Moore


                                              14
Case 1:20-cv-02253-NRN Document 10-1 Filed 09/17/20 USDC Colorado Page 15 of 15




                                    S. Moore Law, PLLC
                                    2690 S. Combee Road
                                    Lakeland, Florida 33803
                                    Telephone: (863) 229-2140
                                    E-mail 1: S.Moore@SMooreLaw.com
                                    E-mail 2: Eservice@SMooreLaw.com
                                    Attorney for Plaintiff, Deborah Laufer




                                     15
